Exhibit 10.39

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AND AMENDMENT NO. 3 TO SECURITY AGREEMENT

This Amendment No. 5 to Credit Agreement and Amendment No. 3 to Security
Agreement (this “Amendment”), dated as of December 23, 2008, amends that certain
Credit Agreement, dated as of September 19, 2005 (as amended, the “Agreement”),
among the financial institutions from time to time parties thereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), Bank of America, N.A., with an office at 55 South Lake Avenue,
Suite 900, Pasadena, California 91101, as administrative agent for the Lenders
(in its capacity as agent, the “Agent”), Spansion LLC, a Delaware limited
liability company (“Borrower”), and Spansion Inc., a Delaware corporation
(“Parent”), and amends that certain Security Agreement, dated as of
September 19, 2005 (as amended, the “Security Agreement”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

RECITALS

WHEREAS, Borrower, the Lenders and the Agent have entered into the Agreement and
Borrower and Agent have entered into the Security Agreement;

WHEREAS, Borrower desires to amend the Agreement and Security Agreement; and

WHEREAS, the Agent and the Lenders are willing to do so, subject to the terms
and conditions stated herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Agent, the Required Lenders, and the Borrower hereby agree as
follows.

AGREEMENT

Section 1. Amendments to the Agreement. The Agent, the Required Lenders, and the
Borrower agree that the Agreement is hereby amended as follows

A. Section 1.1 of the Agreement is hereby amended in its entirety to read as
follows:

1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$45,000,000 (the “Total Facility”) to the Borrower from time to time during the
term of this Agreement. The Total Facility shall be composed of a revolving line
of credit consisting of Revolving Loans and Letters of Credit described herein.

B. Solely upon the effectiveness of the consent set forth in Section 3 below,
Section 7.13 of the Agreement will be automatically amended by deleting the
“and” immediately prior to clause (i) and adding the following clause (j) at the
end of such Section:

“, and (j) the UBS Debt.”

 

1



--------------------------------------------------------------------------------

C. Solely upon the effectiveness of the consent set forth in Section 3 below,
Section 7.14 of the Agreement will be automatically amended by deleting the
“and” immediately prior to clause (c) and adding the following clause (d) at the
end of such Section:

“, and (d) the UBS Debt.”

D. Section 7.22 of the Agreement is hereby amended in its entirety to read as
follows:

7.22 Minimum Cash Flow. On a consolidated basis, the Borrower (or, following the
Approved Restructuring, Parent) shall have Cash Flow on the last day of each of
the measurement periods set forth in the table below (each such day a
“determination date”), calculated for the measurement periods ending on each
such determination date, of at least (or no more negative than) the amount in
such table corresponding to such measurement period date (amounts appearing in
parentheses are negative):

 

Measurement Period

   Cash Flow  

The fiscal quarter ending on December 28, 2008

   ($ 90,000,000 )

The two consecutive fiscal quarters ending on March 29, 2009

   ($ 100,000,000 )

The three consecutive fiscal quarters ending on June 28, 2009

   ($ 70,000,000 )

The four consecutive fiscal quarters ending on September 27, 2009

   ($ 85,000,000 )

The five consecutive fiscal quarters ending December 27, 2009

   ($ 120,000,000 )

Minimum Cash Flow levels for each fiscal quarter in any Fiscal Year commencing
with Fiscal Year 2010 shall be determined by Agent, based upon the Latest
Projections for such Fiscal Year delivered to Agent in accordance with
Section 5.2(f). Such financial projections must credibly reflect expected
performance by Borrower in each quarter of such Fiscal Year and shall otherwise
be satisfactory to Agent in its reasonable credit judgment.

E. Section 7.23 of the Agreement is hereby amended in its entirety to read as
follows:

7.23 Minimum EBITDA. On a consolidated basis, the Borrower (or, following the
Approved Restructuring, Parent) shall have EBITDA on the last day of each of the
fiscal quarters set forth in the table below (each such day a “determination
date”), calculated for the four fiscal quarter period ending on each such
determination date, of at least the amount in such table corresponding to such
determination date:

 

Period Ending

   EBITDA

December 28, 2008

   $ 220,000,000

March 29, 2009

   $ 240,000,000

June 28, 2009

   $ 270,000,000

September 27, 2009

   $ 280,000,000

December 27, 2009

   $ 310,000,000

 

2



--------------------------------------------------------------------------------

Minimum EBITDA levels for each fiscal quarter in any Fiscal Year commencing with
Fiscal Year 2010 shall be determined by Agent, based upon the Latest Projections
for such Fiscal Year delivered to Agent in accordance with Section 5.2(f). Such
financial projections must credibly reflect expected performance by Borrower in
each quarter of such Fiscal Year and shall otherwise be satisfactory to Agent in
its reasonable credit judgment.

F. Article 7 of the Agreement is hereby amended by adding the following
Section 7.34 at the end of such Article:

7.34 Amendment to The UBS Loan Documents; Restriction on UBS Accounts. Neither
the Parent nor any Borrower shall (a) amend, modify, or change, or shall permit
or agree to, any amendment, modification, or change to the UBS Loan Documents,
or (b) notwithstanding anything to the contrary contained in any Loan Document,
maintain any securities, money market or deposit account with UBS other than the
securities account in which the UBS Collateral is maintained, and Borrower
further agrees that at no time shall such account contain any securities or
assets other than the UBS Collateral.

G. Section 9.1(d) (Events of Default) of the Agreement is hereby amended to add
to the first line thereof, after the reference to “Noteholder Obligations” the
following:

“, the UBS Debt”

H. Annex A to the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“Amendment No. 5” means that certain Amendment No. 5 to Credit Agreement, dated
as of December     , 2008 by and among Parent and Borrowers, on the one hand and
Agent and the Lenders, on the other hand.

“AR Securities” means those certain auction rate securities more specifically
described in Schedule ARS-1 to the Credit Agreement.

“Availability Block” means a reserve established by Agent in an amount equal to
$25,000,000.

“Cash Flow” means, with respect to any fiscal period of Parent, the amount equal
to EBITDA, minus Fixed Charges minus, Capital Expenditures (excluding Capital
Expenditures funded with Debt (other than Revolving Loans and other revolving
advances or revolving loans under any of Parents’ or Borrowers’ credit
facilities), but

 

3



--------------------------------------------------------------------------------

including, without duplication, principal payments with respect to such Debt),
plus the net cash proceeds arising from: (i) the sale of any capital assets, and
(ii) the sale by Borrower or Parent of its stock issued in connection with a
round of equity financing (so long as the issuance of such stock is permitted
hereunder).

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
Parent, the ratio of (a) the sum of EBITDA, minus Capital Expenditures
(excluding Capital Expenditures funded with Debt (other than Revolving Loans and
other revolving advances or revolving loans under any of Parent’s or Borrowers’
credit facilities)), to (b) Fixed Charges.

“Fixed Charges” means, with respect to any fiscal period of Parent on a
consolidated basis, without duplication, cash interest expense, scheduled
principal payments of Debt (other than any repayments of Revolving Loans and any
other revolving advances or loans under any of Parent’s or Borrowers’ credit
facilities), and Federal, state, local and foreign income taxes.

“UBS Collateral” has the meaning specified in Section 3 of Amendment No. 5.

“UBS Debt” has the meaning specified in Section 3 of Amendment No. 5.

“UBS Loan Documents” has the meaning specified in Section 3 of Amendment No. 5.

I. The definition of “Applicable Margin” contained in Annex A to the Agreement
is hereby amended in its entirety to read as follows:

“Applicable Margin” means:

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than the LIBOR Rate Loans, the Unused Line Fee and the Letter of Credit Fee),
1.50%;

(ii) with respect to LIBOR Revolving Loans, 3.50%;

(iii) with respect to the Unused Line Fee, 0.50%; and

(iv) with respect to the Letter of Credit Fee, 3.50%.

Commencing on January 1, 2009, the Applicable Margins shall be adjusted (up or
down) prospectively on a quarterly basis as determined by the Borrower’s
consolidated financial performance, calculated pursuant to the terms of the last
paragraph of this definition. Adjustments in Applicable Margins shall be
determined by reference to the following grid:

 

Applicable Margins

Level

   Fixed Charge
Coverage Ratio    Base Rate
Revolving
Loans   LIBOR
Revolving
Loans   Letter of
Credit
Fee   Unused
Line Fee

I

   > 1.50    1.25%   3.25%   3.25%   0.50%

II

   < 1.50, but > 1.25    1.50%   3.50%   3.50%   0.50%

III

   < 1.25, but > 1.00    1.75%   3.75%   3.75%   0.50%

IV

   < 1.00    2.25%   4.25%   4.25%   0.50%

 

4



--------------------------------------------------------------------------------

The adjustment to the Applicable Margins effective on January 1, 2009 will be
based on Parent’s and Borrowers’ Fixed Charge Coverage Ratio as reflected in the
Financial Statements for the third fiscal quarter of 2008. All subsequent
adjustments in the Applicable Margins shall be implemented quarterly on a
prospective basis, for each calendar month commencing at least 5 days after the
deadline date that such quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment are required to be
delivered pursuant to the terms hereunder. Concurrently with the delivery of
each quarterly unaudited or annual audited (as applicable) Financial Statement,
the Borrower shall deliver to the Agent a certificate, signed by its chief
financial officer or vice president of finance (or any other officer, acceptable
to Agent, having similar responsibility and authority), setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to timely deliver such quarterly unaudited or annual
audited (as applicable) Financial Statements (including the Financial Statements
with respect to the third fiscal quarter of 2008) as required pursuant to the
terms hereunder shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of the quarterly unaudited or annual audited (as
applicable) Financial Statements demonstrating that such an increase is not
required. If a Default or Event of Default has occurred and is continuing at the
time any reduction in the Applicable Margins is to be implemented, no reduction
may occur until the first day of the first calendar month following the date on
which such Default or Event of Default is waived or cured.

J. The definition of “Bank Products” contained in Annex A to the Agreement is
hereby amended to read as follows:

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by the Bank or any affiliate of the Bank in
reliance on the Bank’s agreement to indemnify such affiliate: (i) credit cards;
(ii) ACH Transactions; (iii) cash management, including controlled disbursement
services; (iv) Hedge Agreements; and (v) all leases of Equipment and other
assets financed by Bank or any of its affiliates.

 

5



--------------------------------------------------------------------------------

K. The definition of “EBITDA” contained in Annex A to the Agreement is hereby
amended to read as follows:

“EBITDA” means, with respect to any fiscal period of a Person, such Person’s
Adjusted Net Earnings from Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that fiscal period:
(i) interest expenses, (ii) Federal, state, local and foreign income taxes,
(iii) depreciation, amortization, and (iv) non-recurring, non-cash charges
relating to any fixed asset write-off or write-down, with respect to impairment
charges and asset write-offs or write-downs related to tangible or intangible
assets, long-lived assets and investments, provided, however that such
write-offs and write-downs set forth in this clause (iv) may only be added to
such Person’s Adjusted Net Earnings from Operations to the extent that the same:
(x) were not reflected in Borrowers’ projections delivered to Agent on or about
November 25, 2008, (y) have been approved by Agent in its reasonable discretion,
and (z) may not exceed the greater of (A) $200,000,000 during any one fiscal
quarter of Borrowers, or (B) $400,000,000 during any fiscal year of Borrowers.

L. The definition of “Maximum Revolver Amount” contained in Annex A to the
Agreement is hereby amended to read as follows:

“Maximum Revolver Amount” means $45,000,000.

M. Solely upon the effectiveness of the consent set forth in Section 3 below,
the definition of “Permitted Liens” contained in Annex A to the Agreement will
be automatically amended by deleting the “and” immediately after clause (k),
adding an “and” after clause (l) and adding the following clause (m) at the end
of such definition:

“(m) Liens held by the UBS Lenders on the UBS Collateral in connection with the
UBS Debt.”

N. The definition of “Reserves” contained in Annex A to the Agreement is hereby
amended to read as follows:

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability and Eligible Accounts, established
by Agent from time to time in Agent’s reasonable credit judgment. Without
limiting the generality of the foregoing, the following reserves shall be deemed
to be a reasonable exercise of Agent’s credit judgment: (a) Bank Product
Reserves, (b) a reserve for accrued and unpaid interest on the Obligations,
(c) Environmental Compliance Reserves, (d) a reserve for dilution, and (e) the
Availability Block.

O. Schedule C-1 to the Agreement is hereby amended and restated in its entirety
to read as set forth on Annex I attached hereto and by this reference made a
part of the Agreement, as amended hereby.

P. Schedule ARS-1 attached hereto is hereby added to the Agreement.

Section 2. Amendments to the Security Agreement. The Agent and the Borrower
agree that the Security Agreement is hereby amended as follows

 

6



--------------------------------------------------------------------------------

A. The definition of “Cash Dominion Period” contained in the Security Agreement
is hereby amended to read as follows:

“Cash Dominion Period” means a period of one or more days commencing upon
(i) the occurrence of Availability (as defined in the Credit Agreement), without
taking into account the Availability Block, measuring less than $35,000,000 and
ending upon (ii) the occurrence of Availability (as defined in the Credit
Agreement), without taking into account the Availability Block, measuring more
than $35,000,000 for a sixty (60) consecutive day period.

Section 3. Limited Consents.

(a) Parent and the Borrowers have requested that Agent and the Lenders consent
to the incurrence of Debt by Spansion LLC in the amount of $85,000,000 to UBS AG
(the “UBS Debt”). Agent and the Lenders hereby consent to the UBS Debt (and to
the security interest and liens on the UBS Collateral) subject to the following
conditions: (i) no later than one week prior to the funding of the UBS Debt,
Agent shall have received a copy of the loan documents with respect to the UBS
Debt (the UBS Loan Documents”) and the same will be reasonably satisfactory to
Agent in its sole discretion, (ii) the UBS Debt shall be secured solely by the
AR Securities and any securities account where the same are maintained (the “UBS
Collateral”), and (iii) upon funding of the UBS Debt, all proceeds thereof shall
be deposited in a deposit or investment account subject to a control agreement
reflecting Agent as the secured party and shall be otherwise used and maintained
in accordance with the terms of the Agreement and the Security Agreement.

(b) Parent and the Borrowers have requested that Agent and the Lenders consent
to the dissolution (the “Saifun Dissolution”) of Saifun Semiconductor USA, Inc.
(“Saifun”). Notwithstanding anything to the contrary in the Agreement, Agent and
the Lenders hereby consent to the Saifun Dissolution so long as: (i) all assets
currently owned by Saifun (if any) are transferred to Spansion LLC and (ii) no
liabilities are transferred to Parent or any Borrower as a result of the Saifun
Dissolution.

(c) The foregoing consents shall not waive any other requirement or hinder,
restrict or otherwise modify Agent’s and Lenders’ rights and remedies following
the occurrence of any Default or Event of Default under the Credit Agreement.
Except as otherwise expressed herein, the text of the Credit Agreement and the
other Loan Documents shall remain in full force and effect, and Agent and
Lenders hereby reserve the right to require strict compliance in the future with
all terms and conditions of the Credit Agreement and the other Loan Documents.

Section 4. Waiver.

(i) Agent and the Lenders hereby waive, solely with respect to the measurement
period ended September 28, 2008, the Event of Default under Section 9.1(c) of
the Credit Agreement as a result of Borrower’s violation of the EBITDA covenant
set forth in Section 7.23 for such periods (the “Waived Default”).

(ii) The waivers in this Section 4 shall become effective only in accordance
with Section 5 hereof and then only in this specific instance and for the
specific purposes set forth herein. The waivers in this Section 4 do not allow
for any other or further departure from the terms and conditions of the Credit
Agreement, as amended hereby, or any of the other Loan Documents, which terms
and conditions shall remain in full force and effect.

Section 5. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

A. Amendment. A fully executed copy of this Amendment signed by the Borrower and
the Required Lenders, and acknowledged by the Guarantor, shall be delivered to
the Agent.

 

7



--------------------------------------------------------------------------------

B. Assignment and Acceptance Agreements. Fully executed Assignment and
Acceptance Agreements: (i) by and between Bank of America, N.A. and GE Business
Financial Services Inc. and (ii) by and between Bank of America, N.A. and Wells
Fargo Foothill, Inc.

C. Amendment Fee. The Borrower shall deliver to the Agent for the ratable
benefit of the Lenders (pursuant to their respective Pro Rata Shares as amended
hereby), an amendment fee in the amount of $225,000, which fee is fully earned
and payable as of the date all parties to this Amendment execute the same (or
release signatures pages that have been delivered and held in escrow).

Section 6. Miscellaneous.

A. Survival of Representations and Warranties. All representations and
warranties made in the Agreement or any other document or documents relating
thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by the Agent or the
Lenders or any closing shall affect the representations and warranties or the
right of the Agent or the Lenders to rely thereon.

B. Reference to Agreement. The Agreement and each of the other Loan Documents,
and any and all other agreements, documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof, or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference
therein to the Agreement shall mean a reference to the Agreement as amended
hereby.

C. Agreement Remains in Effect. The Agreement and the other Loan Documents, as
amended hereby, remain in full force and effect and the Borrower ratifies and
confirms its agreements and covenants contained therein. The Borrower hereby
confirms that, after giving effect to this Amendment, no Event of Default or
Default exists as of the effective date of this Amendment.

D. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

E. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS
PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE
EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF
THE UCC) OF THE STATE OF CALIFORNIA.

F. Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of the Agent, the Lenders, and the Borrower and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders.

G. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

H. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

I. NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS
WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE AGENT, THE LENDERS, AND THE
BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE AGENT, THE LENDERS, AND THE BORROWER.

*****

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

“BORROWER” SPANSION LLC, a Delaware limited liability company By:  

/s/ Eric Branderiz

Name:  

Eric Branderiz

Title:  

Corporate VP of Finance, Corporate Controller

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-1



--------------------------------------------------------------------------------

“PARENT”

SPANSION INC.,

a Delaware corporation

By:  

/s/ Eric Branderiz

Name:  

/s/ Eric Branderiz

Title:  

Corporate VP, Corporate Controller

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-2



--------------------------------------------------------------------------------

“AGENT”

BANK OF AMERICA, N.A.,

as the Agent

By:  

/s/ Steven W. Sharp

Name:  

Steven W. Sharp

Title:  

Vice President

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-3



--------------------------------------------------------------------------------

“LENDERS”

BANK OF AMERICA, N.A.,

By:  

/s/ Steven W. Sharp

Name:  

Steven W. Sharp

Title:  

Vice President

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-4



--------------------------------------------------------------------------------

Each of the undersigned parties (each, a “Guarantor”), (i) consents to and
approves the execution and delivery of this Amendment by the parties hereto,
(ii) agrees that this Amendment does not and shall not limit or diminish in any
manner the obligations of the Guarantor pursuant to the guarantee delivered in
connection with the Agreement (the “Guarantee”) by the undersigned and that such
obligations would not be limited or diminished in any manner even if Guarantor
had not reaffirmed this Amendment, (iii) agrees that this Amendment shall not be
construed as requiring the consent of the Guarantor in any other circumstance,
(iv) reaffirms each of its obligations under the Guarantee, and (v) agrees that
the Guarantee remain in full force and effect and is hereby ratified and
confirmed.

 

“GUARANTORS” SPANSION INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Eric Branderiz

Name:  

Eric Branderiz

Title:  

Corporate VP, Corporate Controller

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-5



--------------------------------------------------------------------------------

SPANSION INC., a Delaware corporation By:  

/s/ Eric Branderiz

Name:  

Eric Branderiz

Title:  

Corporate VP, Corporate Controller

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-6



--------------------------------------------------------------------------------

CERIUM LABORATORIES LLC, a Delaware limited liability company By:  

/s/ Eric Branderiz

Name:  

Eric Branderiz

Title:  

Corporate VP, Corporate Controller

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-7



--------------------------------------------------------------------------------

SPANSION TECHNOLOGY, LLC, a Delaware corporation By:  

/s/ Mark Mohler

Name:  

Mark Mohler

Title:  

Treasurer

 

Amendment No. 5 to Credit Agreement and

Amendment No. 3 to Security Agreement

 

S-8



--------------------------------------------------------------------------------

Annex I

SCHEDULE C-1

COMMITMENTS

 

Lender

   Revolving Loan Commitment    Pro Rata Share             (3 decimals)  

Bank of America, N.A.

   $ 45,000,000    100.000 %